McElroy, J.
The petition does not state a cause of action, and the judgment is contrary to law. The court ordered, “that the defendant be required to enter into a recognizance . . . for his appearance before the said District -Court in Wyandotte County, Kansas, on the first' day of the next term thereof, to wit: the June term, 1890, to answer to the charge hereinbefore mentioned, and not to depart therefrom without leave.” The sheriff inserted in the bond the words “and abide the order of the court.” This was a condition exacted which was not authorized by “the order of the court” nor by “the statute,” and we will, therefore, have to treat it as void and of no effect.
The only material question in this case is, Did the defendant appear and satisfy the conditions of his recognizance? No complaint is made as to any failure on the part of the defendant LaVeen in not appearing and remaining during the June term of court, 1890. The real question is, therefore, whether or not this bond is a continuing bond. It is the duty of the court, *109at each term, to order the amount in which persons charged by indictment or information are to be held to bail, and the clerk must indorse the amount on the warrant.
Paragraph 5217, General Statutes of 1889, reads: “If, without sufficient excuse, the defendant neglect to appear for trial or judgment, or upon any other occasion when his presence in court may be lawfully required, according to the condition of his recognizance, the court must direct the fact to be entered upon its minutes, and the recognizance of bail, or money deposited as bail, as the case may be, is thereupon forfeited.”
The obligation of the surety on this recognizance was that the defendant should personally be and appear before said court in said county on the first day of the next term thereof, it being the second day of June, 1890, then and there to answer to the charge set out against him, and not depart without leave ; that is, that the defendant should be in attendance at said term until the end thereof, unless sooner discharged, and after the end of said term no liability would exist against his surety. Where the recognizance is conditioned for the appearance of the accused at the next term, and contains nothing about succeeding sessions, the surety is entitled to be discharged at the end of the term.
The judgment will be reversed, and the cause remanded with instructions to the court to grant a new trial.